DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0163144 A1) in view of Roosch (US 2012/0012435 A1), further in view of Jones (US 9,141,876 B1) and further in view of Uesaka et al (US 2010/0230231 A1).

Regarding Claim 1, Lee teaches a money handling apparatus (1), as illustrated in figure 1, for example, comprising:
a first storage (40-47, 50) which stores money and disposed inside a safe housing (70), as illustrated in figure 1, for example, and a second storage (40-47, 50) as illustrated in figures 2-24, which stores money in the form of banknotes/cash/media/paper money, bills, as mentioned at paragraph 39, and which is attachable and detachable from a body of the apparatus inside the safe housing (70); a recognition unit (25) which is operable to recognize the money passing therethrough; a transporter (151-157) which includes a first route i.e., route (A), as illustrated in figure 12, for the money that passes through the recognition unit, i.e., discrimination unit (25), as illustrated in figures 2, 3, 5-8, 10, 12, 15, 17 and 20-24, and a second route (B), as illustrated in figure 12, as illustrated in figures 4, 9, 11 and 18, for the money that does not pass through the recognition unit (25), as mentioned at paragraphs 166-168, for example, and as illustrated at figure 1, for example, wherein the transporter (151-157) is operable to transport the money from the first storage (40-47, 50) to the second storage (40-47, 50) along either the first route (B) or the second route (A); and
a controller (14, 16), as mentioned at paragraphs 45, 152 and 306, and as illustrated in figures 1 and 13, which selects either the first route (B) or the second route (A) for the money in accordance with a specific condition, i.e, a collection command entered from the user interface (12), as mentioned at paragraph 142,  when a collection process of storing the money fed from the first storage into the second storage is performed, as illustrated in figure 9 and as mentioned at paragraphs 139-147, for example reproduced as follows.
[0139] <Collection Process>
[0140] FIG. 9 is a view illustrating transfer of the medium in the medium collection process using the additional function cassette according to the first embodiment.
[0141] Referring to FIG. 9, the additional function cassette 45 may be used as the cassette for collection. Alternatively, the additional function cassette 45 may be used as a cassette for replenishment and collection.
[0142] The user interface 12 may receive the collection command. When the collection command is received, media may be discharged from at least one medium cassette of the plurality of medium cassettes 41 to 44. The media discharged from the at least one medium cassette may be collected to the additional function cassette 45 by the transfer path 60 connected to the additional function cassette 45.
[0143] In the collection process, the media for the collection, which are discharged from the at least one medium cassette may not pass through the discrimination unit 25, but be transferred to the additional function cassette 45. Here, the number of media collected to the additional function cassette 45 has to be managed.
[0144] Thus, a sensor 62 for sensing the number of transferred media may be disposed in the transfer path 60.
[0145] Thus, the number of media collected to the additional function cassette 45 may be calculated by the sensor 62, and the calculated number of media may be stored in the memory 13.
[0146] Also, the media for the collection, which are discharged from the at least one medium cassette may be collected to the additional function cassette 45 via a minimum transfer path to minimize an occurrence of jamming in the transfer process.
[0147] According to the current embodiment, since the additional function cassette 45 is disposed in the safe 70, the security of the collected media may be secured.

Emphasis provided.
	Regarding Claim 1, Lee does not expressly teach a second storage which stores money and is attachable to and detachable from a body of the apparatus outside the safe housing.
	Regarding Claim 1, Lee does not expressly teach, but Roosch teaches a second storage, i.e., cassette module (50), as mentioned in paragraph 27, 36 and 42, and as illustrated in figures 2, 4, 8 and 9, for example, which stores money, i.e., in the form of banknotes, and is attachable to and detachable from a body, i.e, door cover (60), of the apparatus (10) outside the safe housing (20), as illustrated in figures 2, 4 and 9 and as mentioned at paragraph 5, last sentence, i.e., “a cassette module located between the door cover and the door safe and which houses a removable cassette for storing documents”, and at paragraph 52, first sentence, i.e., “[b]efore any skimming mode is available, the user must open the door cover 60 and then insert a cassette 110 within the cassette structure 51”.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a second storage which stores money and is attachable to and detachable from a body of the apparatus outside the safe housing as taught by Roosch, in Lee’s money handling apparatus for the purpose of allowing a third party such as armored car personnel to remove the “skimming” cassette when full while maintaining the security of the other banknote storage cassettes within the locked safe module.

Regarding Claim 1, Lee does not expressly teach a data storage which stores data about the money stored in the first storage.
Regarding Claim 1, Lee does not expressly teach, but Jones teaches a data storage which stores data about the money stored in the first storage, as mentioned at col. 30, lines 32-67 and col. 31, lines 1-60, for example, reproduced as follows.
(171) 3. Smart/Dumb Container Description
(172) Containers such as mini-safes and cassettes comprising memory(ies) and/or processor(s) are "smart" containers (e.g., "smart" mini-safes and "smart" cassettes) whereas containers such as mini-safes and cassettes lacking a memory and/or processor(s) are said to be "dumb." According to some embodiments, the memories of smart mini-safes and cassettes store information about the documents contained in the mini-safe or cassette and/or a transaction such as a deposit transaction associated with those documents (e.g., document records and/or data files as discussed in connection with FIGS. 8A-8E and/or Electronic Deposit Slip (EDS) information as discussed in connection with FIGS. 10B-10E) and/or a container ID. According to some embodiments, smart containers keep an electronic record of exactly what is inventoried inside the container, e.g., a full denomination count of single or mixed currency bills and how many bills of each denomination are in the container, and/or breakdown information of checks in the container.
(173) 4. Ways of Communication Between Devices 11 and Smart Cassettes/Safes
(174) According to some embodiments, smart automated mini-safes SFs and cassettes CSs are configured such that when they are coupled to a document processing device 11, the document processing device 11 and a mini-safe SF/cassette CS are communicatively coupled to each other such that information contained in a memory of the device 11 may be stored in a memory in the mini-safe SF or cassette CS and/or information in a memory of the mini-safe or cassette may be transferred to the device 11 and stored in a memory of the device 11. Similarly, according to some embodiments, smart lockable trays T can be configured such that when they are coupled to a document processing device 11, the document processing device 11 and the tray T are communicatively coupled to each other such that information contained in a memory of the device 11 may be stored in a memory in the tray T and/or information in a memory of the tray T may be transferred to the device 11 and stored in a memory of the device 11. According to some embodiments, the communication coupling is achieved via a physical electrical connection between a mini-safe SF or cassette CS and a device 11. According to some embodiments, a wired or physical communication channel is established between a smart automated container and a device 11 configured to be coupled with the smart container via a dock or port of the device such as dock or port 54/55 described below. Some examples of couplers for establishing a physical, hard-wired connection between a container and a device 11 is the use USB connectors and an RJ-45 connector and, for example, an Ethernet cable. Alternatively, or additionally, according to some embodiments, the communication coupling is achieved via a wireless connection between a mini-safe SF or cassette CS and a device 11 such as via a Bluetooth connection, Wi-Fi connection, etc. According to such embodiments, the device 11 and the mini-safe or cassette comprise wireless connection components such as a transmitter and/or receiver. According to some embodiments, wireless communication is established between a smart container and device 11, a device port or dock 54/55, a PDA such as cell phones including Smartphones such as Apple.RTM. iPhones.RTM. and Motorola.RTM. Droids, tablets such as Apple.RTM. iPads.RTM., laptop computers, a LAN, a WAN, the Internet, or some other network. For example, according to some embodiments, wireless communication is established between a smart container and device 11, a PDA or tablet being held by or associated with an operator of a device 11 which is to receive or has received the smart container.
(175) 5. Secure Containers
(176) As will be described, according to some embodiments, containers such as cassettes CS and mini-safes SF are secure and may be treated like small vaults that may be transported among different locations such as, for example, from a retail store to a bank, an armored carrier, or elsewhere. Further, certain trays T can be configured to be treated like a vault (e.g., when the tray includes a locking/lockable lid).
(177) 6. Secure Communication
(178) As described above and further below, smart containers such as smart cassettes have memory which may store a variety of information about the contents of a cassette, its source, its destination, account information such as, e.g., a bank account number into which funds in a smart container are to be deposited. According to some embodiments, the memory in a smart container stores information including the total or individual value or amount of checks stored in the container, images (e.g., full images and/or snippet images) of checks, bills, and/or other documents in a container, totals and/or breakdown information of currency bills stored in a container, the serial numbers of bills stored in a container, data related to and/or extracted from images of documents in a container, etc. Such data may be confidential and/or sensitive information relative to a particular customer of a bank or armored carrier. According to some embodiments, the smart container, the device 11, network, system etc. is/are configured to prevent or inhibit unauthorized access to such information, e.g., the information may not simply be downloaded by anyone who would have access to the smart container.
Emphasis provided.
Note also that Jones teaches reconciliation processes using data from the cassette memory as stated at col. 123, lines 1-49, col. 130, lines 39-67 and col. 131, lines 1-5, for example, which states as follows.
Some or all of the data in the smart container memory is transmitted to or made available to the document processing device 11 such as, for example, by storing such data in a memory in the document processing device 11. According to some embodiments, the transmitted data comprises a customer/depositor name, account number for an account into which funds in the deposit transaction are to be credited, some or all of the document image, and/or total(s), etc. for currency bills and/or checks in the deposit transaction. The document processing device 11 (e.g., ATM#1, MT-14) would then extract the documents from the smart container. The document processing device 11 would process the document and generate total(s) for the processed documents. The generated total(s) are compared and matched to declared total(s), e.g., total(s) obtained from the smart container memory. If any discrepancies are detected (e.g., a difference in a grand total, currency bill total, check value total, and/or individual document values, etc.), a discrepancy signal would be generated and/or information about the discrepancy(ies) may be displayed on a display of the document processing device 11 (e.g., ATM#1, MT-14) for the customer and/or a bank personnel to reconcile at that time. Additionally and/or alternately, information (e.g., document images) about the discrepancy(ies) may be transmitted to another device (e.g., computer 1452, PDA 1499-B1, etc. for bank personnel and/or customer review and reconciliation at that time or at a later time. According to some embodiments, information (e.g., document images) about the discrepancy(ies) may be used to create a data file and the customer and the bank personnel could access the data file to review differences and reconcile the deposit transaction at that time or at a later date. According to some embodiments, when the document processing device (e.g., ATM#1, MT-14) verifies the received documents matched the declared documents (e.g. the declared value(s) of currency bills and/or checks, such as received from the memory of the smart container, matches the generated value(s) of currency bills and/or checks as determined by the device), credit for the deposit is given to the retailer, e.g., the document processing device communicates deposit information (e.g., total value of deposited currency bills and/or checks, breakdown information, images, and/or other information) to a bank network (e.g., network 960 of FIG. 9A-9B, accounting system 1750 of FIGS. 17A-17B, and/or teller system (e.g., 1730 of FIGS. 17A-17B), and the bank network credits the financial account into which the funds of the deposit transaction are deposited. According to some embodiments, when the deposit transaction is completed, the smart container is returned to the retailer.
(599) According to some embodiments, a depositor such as a retailer may take the smart containers for his or her deposit transaction to a commercial ATM (e.g., ATM#1) or other device (e.g., MT-14) such as at bank branch (e.g., 1401). The retailer may have already transmitted data associated with the deposit transaction (e.g., the expected deposit amount) to the bank (e.g., hours or even a day before bringing the containers to the bank). The smart container is coupled to/placed in the commercial ATM or merchant teller. The memory in the smart container would then transmit data contained therein (e.g., currency total(s) and/or a declared check total) to the receiving device 11 (e.g., currency denominating device 33 or document imaging device 44. The receiving device 11 would then extract the documents in the container, denominate the currency bills and confirm the currency bill total(s). Where the receiving device 11 is a document imaging device 44, the currency bills could be optionally imaged and/or data may be extracted from the currency bill images, e.g., serial numbers. According to some embodiments, the receiving document imaging device 44 could run and image checks for CAR/LAR extraction and calculate a check total and compare it to a declared check total received from the memory of a smart container. As described above with respect to the operation of the document processing devices 11 reconciling deposits, the receiving device 11 may take appropriate action upon detecting any discrepancies between declared/expected documents/value and the information determined (e.g., totals) by the receiving device 11, e.g., communicating discrepancies to a banking system. According to some embodiments, such as where the receiving device 11 is a currency bill denominating device, checks could simply be extracted from the container and stored within the device 11 for later processing on a separate document imaging device 44 such as a device 44 in a cash vault.
Emphasis provided.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a data storage which stores data about the money stored in the first storage as taught by Jones, in Lee’s money handling apparatus for the purpose of creating efficiencies of checking quality of money/banknote inventory data on demand as needed throughout the money handling process.
Regarding Claim 1, Lee further teaches wherein the controller (14, 16) selects the first route in a case where a designated number of the money is collected from the first storage, and the transporter transports the money to the second storage through the recognition unit (25), and the transporter transports the money to the second storage through the recognition unit (25), as mentioned at paragraphs 167 and 168, which states as follows.
[0167] Referring to FIG. 12, when the today financial transaction is finished, when the today financial transaction starts, or when the user interface receives a partial audit command, the whole media stored in the one medium cassette of the plurality of medium cassettes 41 to 45 may be discharged. The media discharged from the one medium cassette may be transferred to the additional function cassette 45 without passing through the discrimination unit 25 (see an arrow A). In this case, the additional function cassette 45 may be used as the cassette for the audit.
[0168] The media transferred to the additional function cassette 45 may pass through the discrimination unit 25 after being discharged from the additional function cassette 45 and then be transferred again to the one medium cassette (see an arrow B).
Emphasis provided.
Regarding Claim, 1, Lee does not expressly teach and the controller selects the second route in a case where all the money stored in the first storage is collected, the data stored in the data storage is correct, and a reconciliation process for the first storage is not necessarily to be performed, and the transporter transports the money to the second storage without passing through the recognition unit.
Regarding Claim, 1, Lee does not expressly teach, but Uesaka teaches eliminating processing steps in banknote handling/sorting “[w]hen, for example, a processing speed is important to the user”.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided and the controller selects the second route in a case where all the money stored in the first storage is collected, the data stored in the data storage is correct, and a reconciliation process for the first storage is not necessarily to be performed, and the transporter transports the money to the second storage without passing through the recognition unit as taught by Jones and Uesaka, in Lee’s money handling apparatus for the purpose of creating efficiencies of checking quality of money/banknote inventory data on demand as needed throughout the money handling process.
Note that it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.

Therefore, regarding Claim 1, it would have been obvious to have used the  controller (14, 16) of Lee (to select) selects the second route, i.e., the route that does not pass through the recognition unit (25), in a case where all the money stored in the first storage (40-47, 50) is collected, i.e., as mentioned at paragraph 260, “the medium M2 may be collected to the first cassette 46”, the data stored in the data storage is correct, i.e., verified, when matched, as taught by Jones at col. 123, lines 31-45, mentioning upon verification of the data matching between the cassette memory and the data set held in the document device memory or on a remote computer such as a server, credit is given for the processed banknotes/bills, for example, and a reconciliation process for the first storage is not necessarily to be performed, noting that Jones teaches where the data matches, there are no discrepancies, and the banknotes are verified as credit-worthy and correct, thus not requiring reconciliation processing via the recognition unit, and the transporter transports the money to the second storage, i.e., any of Lee’s cassettes (41-47 and 50) without passing through the recognition unit (25), thus saving processing time and increasing the processing speed of Lee’s money handling apparatus, as taught by Uesaka’s teaching of removing an escrow step. 

Therefore, it would have been obvious to have arrived at Applicant’s claimed apparatus in Claim 1 since Lee’s, Jones’ and Uesaka’s devices have predictable structure and function and one of ordinary skill in the art would have recognized the efficacy and synergy of the combination based upon the references' teachings as well as common sense, logic and reason.

Further note that it would have been well within the skill of an ordinary skilled artisan to have omitted steps such as a recognition step via Lee’s recognition unit (25) when there is no need for discrimination because of the prior verification and matching of the data stored in memory of the cassette with the data stored in the memory of the money handling apparatus (1), as taught by Jones.  Also note that Jones teaches offloading the discrimination step of the batch of banknotes being used to replenish a money handling apparatus to a centralized processing device or set of devices, as mentioned at col. 143, line 59-col. 144, line 28.  Note also figure 7, and col. 37, lines 35-54 and figures 9a and 9b and col. 45, lines 9-44.  Col. 116, lines 7-21 mentions re-use and recycling of document containers throughout the system.   

Regarding Claim 2, Lee teaches wherein the second route is shorter than the first route, as illustrated in figures 2, 3, 5-8, 10, 12, 15, 17 and 20-24 (the first route) and figures 4, 9, 11 and 18 (the second route).
Regarding Claim 32, see rejection of Claim 1, above.

Claim(s) 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0163144 A1) in view of Roosch (US 2012/0012435 A1), further in view of Jones (US 9,141,876 B1), further in view of Uesaka et al (US 2010/0230231 A1) and further in view of Ledoux et al (US 2016/0125681 A1).

Regarding Claims 26-28, Lee teaches the system as described above.

Regarding Claim 26, Lee does not expressly teach, further comprising a detection unit which is operable to detect that the second storage is attached to the body of the apparatus.

Regarding Claim 26, Lee does not expressly teach, but Ledoux teaches 
further comprising a detection unit (730), as mentioned at paragraphs 11, 54 and 55, and as illustrated in figures 14a, 14b, which is operable to detect that the second storage is attached to the body of the apparatus.
Regarding Claim 26, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a detection unit which is operable to detect that the second storage is attached to the body of the apparatus, as taught by Ledoux, in Lee’s banknote handling apparatus for the purpose of detecting if any of Lee’s first storage and second storage are attached or detached from the body.
Regarding Claim 27, Lee teaches wherein the controller (14, 16) starts the process when the detection unit, as taught by Ledoux, detects attachment of the second storage as taught by Roosch and Lee, which would have been obvious for the purpose of ensuring the money handling device of Lee is only operational when all cassettes/storage devices are firmly attached.
Regarding Claim 28, Lee teaches wherein the controller (14, 16) stops the process being currently performed when the detection unit, as taught by Ledoux, detects detachment of the second storage, as taught by Roosch and Lee, for the purpose of preventing banknotes from being sent to a storage location having no cassette/storage.
Claim(s) 30 and 31, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0163144 A1) in view of Roosch et al (US 2012/0012435 A1), further in view of Jones (US 9,141,876 B1), further in view of Uesaka et al (US 2010/0230231 A1) and further in view of Sakamoto (US 2010/0025911 A1).

Regarding Claims 30 and 31, Lee teaches the system as described above.
Regarding Claim 30, Lee does not expressly teach a setting unit which sets the specific condition.
Regarding Claim 30, Lee does not expressly teach, but Sakamoto teaches further comprising:
a setting unit, i..e, operation setting (27), as illustrated at figure 3, and as mentioned at paragraph 100, for example, which sets the specific condition.
Regarding Claim 30, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a setting unit which sets the specific condition as taught by Sakamoto, in Lee’s money handling apparatus for the purpose of directing banknotes to the collection cassette and therefore, using either the first or second route according to the destination which is set based upon the conditions when the banknote is brought into the money handling apparatus.
Regarding Claim 31, Sakamoto teaches wherein the specific condition includes a condition concerning a use environment of the money handling apparatus, noting that “a collection condition” is considered to be a condition based upon the use environment, i.e., that one or more storages are full and require overflow to be directed elsewhere, as mentioned at paragraphs 57 and 63, for example.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 26-28, 30 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Kobayashi ‘769 is cited as teaching a depositing/dispensing process of banknotes including depositing, dispensing, replenishing and collecting processes as mentioned at paragraph 76 and as illustrated in figures 4a-8, for example.

Shimizu ‘750 is cited as teaching reconciling serial numbers between banknotes received by a banknote handling device as illustrated in figures 7-9, for example.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

September 7, 2022